Citation Nr: 0325369	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-10 849A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a 
stomach/gastrointestinal disorder.

5.  Entitlement to service connection for depression.

6.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected back disorder.

7.  Entitlement to an initial rating in excess of 10 percent 
for a headache disorder.

8.  Entitlement to an initial compensable rating for 
hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
March 1991 and from January 1995 to November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the RO that denied service connection for a right shoulder 
disorder, a left shoulder disorder, hypertension, and a 
gastrointestinal disorder.  The RO granted service connection 
for a back disorder and a headache disorder, assigning each 
disorder a 10 percent rating.  The veteran appealed for 
higher ratings.  In September 1999, the RO also denied the 
claim of service connection for a bilateral leg disorder and 
the veteran perfected an appeal of the adverse determination; 
however, in July 2000, the veteran withdrew his appeal of the 
denial of service connection for a bilateral leg disorder.  
Thereafter in an August 2001 decision the RO readjudicated 
the claim of service connection for a bilateral leg disorder 
under the provisions of the VCAA and denied the claim.  The 
veteran perfected an appeal of the August 2001 RO decision 
which denied the claim of service connection for a bilateral 
leg disorder.  In July 2002, the RO granted service 
connection for hypertension and assigned a noncompensable 
rating.  The veteran appeals for a compensable rating for the 
service-connected hypertension.  The appeal also arises from 
a September 2002 RO rating decision which denied service 
connection for depression.

As the claims for higher initial evaluations for the back, 
headache disorder and hypertension involve an original claim, 
the Board has framed these issues as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In March 2003, the veteran offered testimony at a 
videoconference hearing held before the undersigned Veterans 
Law Judge.  A transcript of that hearing is of record.  

The claim of service connection for a bilateral leg disorder 
will be discussed below.  The remaining claims will be 
discussed in the remand section which follows the decision 
below.


FINDING OF FACT

The evidence of record does not establish that the veteran 
currently has a bilateral leg disorder.


CONCLUSION OF LAW

A bilateral leg disorder was not incurred in or aggravated by 
active military service.  38  U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law was enacted.  This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and her representative of the information 
and medical evidence necessary to substantiate her claim of 
service connection for a bilateral leg disorder.  The veteran 
and her representative were provided with a copy of the 
appealed August 2001 rating decision, and a July 2002 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding her claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on her behalf.  

In February 2001 and April 2001 VA letters, the veteran was 
informed of the provisions of the VCAA, the evidence she was 
responsible for submitting and what evidence VA would obtain 
in an effort to substantiate her claim.  See Quartuccio v. 
Prinicipi, 16 Vet. App. 183 (2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, and assertions made by the veteran and her 
representative in support of her claim.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claim of service connection for a bilateral leg 
disorder poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131
38 C.F.R. § 3.303.

The veteran claims that he has a bilateral leg disorder which 
was incurred in service.  A review of the service medical 
records show that in March 1995 the veteran complained of 
pain in both legs.  She was diagnosed as having overuse 
syndrome due to increased physical activity.  She also 
complained of leg pain in April 1995, which she reported had 
been present for a month.  The medical record notes that the 
veteran's pain was not due to direct or indirect trauma.  In 
June 1995, the veteran was diagnosed as having bilateral shin 
splints.  At the time of diagnosis, the veteran reported that 
her leg pain began four months earlier after prolonged 
walking in a field.  The veteran was treated in June 1997 for 
a left calf muscle strain and in September 1997, she 
complained of left calf pain.  An August 1998 Report of 
medical history indicates that the veteran had had foot 
trouble, with a question of possible Achilles tendonitis 
recurrent, on the right.  The August 1998 service discharge 
examination report revealed that the veteran had normal lower 
extremities.  

Postservice medical records consist of VA examinations and 
outpatient treatment reports.  A June 1999 VA examination of 
the legs revealed no evidence of any muscle atrophy or 
swelling.  There were no areas of tenderness, induration and 
no sensory or circulatory loss.  The impression was history 
of bilateral lower extremity muscle aches.  June 1999 X-ray 
studies of the lower extremities are negative.  Additionally, 
a  July 2002 VA general examination report is negative for 
any complaints or diagnosis referable to a bilateral leg 
disorder.  Moreover, outpatient treatment records following 
the veteran's discharge from service is also negative for a 
diagnosis of a bilateral leg disorder.

A review of the evidence fails to show that the veteran 
currently has a bilateral leg disorder.  Postservice 
examination and X-ray studies of the lower extremities have 
all been negative for a finding of a bilateral leg disorder.  
Since the veteran has not presented competent medical 
evidence of a current diagnosis of a bilateral leg disorder, 
the claim must be denied.  In the absence of proof of a 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

The veteran's belief that she currently has a bilateral leg 
disorder as a result of her military service has been 
considered.  However, as a layman without the appropriate 
medical training and expertise, she is not competent to 
provide a probative opinion on a medical matter.  While a 
layman such as the veteran can certainly testify about her 
in-service experiences and current symptoms, she is not 
competent to diagnose herself as having a bilateral leg 
disorder, or to provide an opinion linking such a disorder to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In the absence of competent and probative (persuasive) 
medical evidence establishing that the veteran has a 
bilateral leg disorder for which service connection is 
sought, the claim for service connection must be denied.  
Because the competent evidence neither supports the claim, 
nor is in relative equipoise on the question of the existence 
of a current disability-the pivotal question in this case-
the benefit-of-the-doubt doctrine is not applicable in the 
adjudication of this claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral leg disorder is denied.


REMAND

With respect to the veteran's claim of service connection for 
a right and left shoulder disorder, the Board notes that 
service medical records show that in March 1989, the veteran 
complained of right shoulder pain and was diagnosed as having 
a deltoid strain.  In April 1995, the veteran reported 
injuring her left shoulder when she was struck by the hood of 
a vehicle.  She was diagnosed as having a left shoulder 
contusion.  In August 1996, it was reported that the veteran 
had problems in the right deltoid area.  The veteran reported 
having left shoulder pain in March and July 1997.  
Postservice medical records from 1998 to 2000 show that the 
veteran was treated for complaints of right and left shoulder 
pain.  The diagnoses during this time were right rotator cuff 
tendonitis, history of bilateral shoulder sprain, and history 
of right shoulder bursitis.  In April 1999, the examiner 
stated that based on the veteran's complaints she could have 
intermittent dislocation of the right shoulder.  The facts in 
the instant case raise medical questions and as such, the 
veteran should be scheduled for a VA examination, to include 
an opinion as to whether she currently has a right and left 
shoulder disorder which is related to service, including the 
service injury in 1995.

Pertaining to the claim of service connection for a 
gastrointestinal/stomach disorder the veteran's service 
medical records show that she was treated on numerous 
occasions due to complaints of abdominal pain/cramping.  Some 
of her complaints were related to gynecological problems; 
however, the Board notes that in April 1990 there was a 
question as to whether the veteran had gastritis.  An August 
1998 separation examination report notes that the veteran had 
abdominal cramping of questionable etiology.  Postservice 
medical records from 1999 reveal that the veteran was 
diagnosed as having gastroesophageal reflux disease with 
hiatal hernia and gastritis.  Given the foregoing, the 
veteran should be scheduled for a VA examination for the 
purpose of determining whether she currently has a 
stomach/gastrointestinal disorder which is related to 
service.

Turning to the veteran's claim of service connection for 
depression, it is noted that the veteran complained of 
depression on her August 1998 service discharge examination.  
However, it was reported that the veteran had a normal 
psychiatric examination.  In November 2002, C.L. T., CRNP 
reported that the veteran related that her depression began 
when she realized she was going to be discharged from the 
service.  The certified registered nurse practitioner stated 
that the veteran suffered from major depression that appeared 
to have its origin in the loss of her military career.  The 
veteran should be scheduled for a VA psychiatric examination 
for the purpose of determining whether she currently has a 
depressive disorder which had its onset in service.

The Board notes that the RO granted service connection for 
dorsal-lumbar strain and assigned a 10 percent disability 
rating based on the findings of a June 1999 VA examination 
report.  VA again examined the veteran's back in July 2002. 
Both examination reports revealed that the veteran complained 
of back pain.  The findings on each examination report, 
however, are inadequate for rating purposes as they fail to 
address the extent of functional loss due to pain.  In this 
regard, when evaluating musculoskeletal disabilities, VA may, 
in addition to applying schedular criteria, consider granting 
a higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  The veteran should therefore 
be scheduled for another VA orthopedic examination which is 
complete for rating purposes.  Additionally, the Board 
observes that the RO has in essence service-connected the 
dorsal and lumbar spine disorders.  Consequently, the veteran 
should receive separate ratings for the dorsal and lumbar 
spine disorders.

With respect to the claims for higher ratings for a headache 
disorder and for hypertension, the Board observes that 
following the case being certified to the Board in February 
2003, the veteran submitted additional evidence pertaining to 
these issues at her March 2003 Video Conference Board 
hearing.  The evidence was not considered by the RO, and has 
never been addressed in a supplemental statement of the case 
prior to the case being sent to the Board.  Since there is no 
waiver of review by the RO, as a matter of due process, the 
case must be returned to the RO for its review of the 
aforementioned evidence and inclusion of the evidence in a 
supplemental statement of the case.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Additionally, given the veteran's 
assertions that her headaches are more disabling than 
reflected in the 10 percent rating currently assigned, and 
taking into consideration recent outpatient treatment 
records, the Board finds that another VA examination is 
warranted to determine the current severity of the service-
connected headache disorder.

Lastly, the Board observes that while the RO informed the 
veteran and her representative of the VCAA and its 
notification provisions as it pertained to her claims of 
service connection, they have not provided proper notice as 
it pertains to the claim for an initial rating in excess of 
10 percent for the service-connected back disorder, the claim 
for an initial rating in excess of 10 percent for a headache 
disorder and the claim for an initial compensable rating for 
hypertension.  The type of notice required for claims of 
service connection is different from the notice required for 
claims requesting higher ratings for the service-connected 
disabilities.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With respect to the veteran's claims 
for higher initial ratings for a back 
disorder, a headache disorder and for 
hypertension, the RO should send the 
veteran and her representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran and her representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of the claimant.

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated her for depression, 
hypertension, headaches, a stomach 
disorder, a bilateral shoulder disorder, 
and for a back disorder, since her 
discharge from active military service in 
November 1998 to the present date.  
Obtain records from each health care 
provider the veteran identifies that are 
not already of record.  

3.  After the foregoing, schedule the 
veteran for VA orthopedic, 
gastrointestinal, psychiatric and 
neurological examinations.  The claims 
folder must be made available to and 
reviewed by each examiner.  The 
orthopedist should address the following:

a.  Identify all right and left shoulder 
disorder(s).  If the veteran is found to 
have a right and/or left shoulder 
disorder(s), the examiner should state 
whether such disorder is related to 
service, to include any injury in 
service.  The examiner's opinion should 
be based on examination findings, 
historical records (i.e., service medical 
records and postservice medical records), 
and medical principles. 

b.  With respect to the service-connected 
dorso-lumbar strain, the examiner should 
address the current severity of the 
service-connected back disorder.  In this 
regard, the examiner should separately 
list all impairment of the dorsal and 
lumbar spine.  All indicated tests, 
including range of motion studies should 
be performed and all findings must be 
reported in detail.  The examiner should 
review the claims folder and render 
specific findings as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the dorsal 
and/or lumbar spine disorder.  In 
addition, the physician should state 
whether, and to what extent, if any, the 
veteran experiences functional loss due 
to painful motion or weakness with 
repeated use of the dorsal and lumbar 
spine and/or during flare-up of the 
dorsal and lumbar spine symptoms.  To the 
extent possible, the physician should 
express such functional loss in terms of 
degrees of limited motion, or weakness in 
the dorsal and lumbar spine.  

The gastrointestinal examiner should 
identify all stomach/gastrointestinal 
disorder(s).  The examiner should offer 
an opinion as to whether it is as likely 
as not that any gastrointestinal/stomach 
disorder found, including GERD, is 
related to service.  The examiner's 
opinion should be based on examination 
findings, historical records (i.e., 
service medical records and postservice 
medical records), and medical principles. 

The psychiatrist should give an opinion 
as to whether the veteran currently has a 
chronic psychiatric disorder (i.e. 
depression).  If so, the psychiatrist 
should give a medical opinion based on 
examination findings, historical records 
(i.e., service medical records and 
postservice medical records, including 
the November 2002 report from C.L.T.), 
and medical principles as to whether it 
is as likely as not that depression had 
its onset in service.

The neurology examiner should identify 
the severity and frequency of the 
veteran's headaches.  In this regard, the 
examiner should provide an opinion as to 
whether the veteran experiences 
prostrating attacks that can be 
attributed to headaches and, if so, how 
often.  To the extent feasible, the 
neurologist should specifically note the 
degree to which such attacks, if any, 
affect the veteran's economic 
adaptability.

4.  After the foregoing, the RO should 
review the veteran's claims of service 
connection for depression, a right 
shoulder disorder, a left shoulder 
disorder, a gastrointestinal/stomach 
disorder, as well as the claim for higher 
ratings for a back disorder, hypertension 
and for headaches.  With respect to the 
claim for a higher rating for the 
service-connected dorso-lumbar spine 
strain, the RO should assign separate 
ratings for the dorsal and lumbar 
segments of the spine.  If the 
determination is adverse to the veteran, 
she and her representative should be 
provided an appropriate supplemental 
statement of the case (SSOC) which 
discusses all evidence since the last 
SSOC and/or statement of the case.  
Thereafter, the veteran and her 
representative should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. SHAWKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


